Hamilton App. No. C-981003. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County.
IT IS ORDERED by the court, sua sponte, that appellee show cause, within twenty days of the date of this order, why the judgment of the court of appeals should not be reversed in view of the judgment of the federal district court in Johnson v. Cincinnati (Jan. 20, 2000), S.D. Ohio No. C-1-98-441, unreported, 2000 WL 943822.
IT IS FURTHER ORDERED by the court, sua sponte, that oral argument scheduled for November 28, 2000, be continued.
Cook, J., dissents.